COXE, Circuit Judge.
A discharge was refused the bankrupt, Max Loeb, on the sole ground that he had concealed assets belonging to the firm and in its possession prior to the bankruptcy. The petition in bankruptcy was filed October 28, 1912. The proof that such assets existed was found in a statement signed by the bankrupt and ending with the following certificate;
“The above statement printed and written has been carefully read by the undersigned and is full and correct. Max Loeb.
•‘Date, Dec. 20, 1911.”
This statement showed total assets amounting to $12,233.32 and total liabilities of $2,307, leaving a “net worth” in December, 1911, of $9,-926.32. The statement also showed that there was no contingent liability “upofi accommodation indorsements,” “upon exchanged paper,” “for guaranties,”, “for bonds” and no “assets or liabilities pledged as, or secured by, collateral.” Here, then, was a statement by the bankrupt showing an excellent financial condition which, if true, would make any extension of credit to Loeb, within reasonable limits, absolutely safe.
About this time Solomon Liban entered the partnership, investing therein the sum of $3,000 in cash, so that if the statement had been true, the firm would have had a surplus over liabilities of about $13,-000. The bankrupt Loeb does not pretend that this statement was false and as to him, at least, it must be taken as true. He cannot be heard to contradict his own guaranty that the statement “is full and correct.” When the firm failed about ten months after the statement was made there was a deficit of over $4,000 so that the bankrupt Loeb must account for a total loss of $16,000 during this period. This he has-entirely failed to do.
The decree of the District Court is affirmed.